Citation Nr: 0929744	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-26 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for shell fragment 
wound scars of the forehead and right arm with retained 
metallic fragments, currently rated as 10 percent disabling.

2.  Whether there was clear and unmistakable error (CUE) in 
the original rating action in May 1952 which granted service 
connection for and assigned a 10 percent rating for shell 
fragment wound scars of the forehead and right arm with 
retained metallic fragments.

REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The appellant had active World War II service.  He was born 
in 1915.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant has indicated that he is no longer pursuing the 
issue of entitlement to special monthly compensation on 
account of the need for regular aid and attendance or 
housebound status, an issue on which there was no Substantive 
Appeal, and that is not part of the current appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue # 2 addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
appellant withdrew his appeal on the issue of an increased 
evaluation for shell fragment wound scars of the forehead and 
right arm with retained metallic fragments, currently rated 
as 10 percent disabling.



CONCLUSION OF LAW

Because the appellant has withdrawn his appeal relating to 
the issue of entitlement to an increased evaluation for shell 
fragment wound scars of the forehead and right arm with 
retained metallic fragments, currently rated as 10 percent 
disabling, the Board does not have jurisdiction to consider 
that claim. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative. 38 C.F.R. 
§ 20.204.

The issue of entitlement to increased evaluation for shell 
fragment wound scars of the forehead and right arm with 
retained metallic fragments, currently rated as 10 percent 
disabling, was fully developed by the RO and certified to the 
Board on appeal.

As documented in writing on several occasions, most 
specifically in a document dated July 24, 2007 and dated 
stamped as having been received by the VARO on August 1 or 
10, 2007, the appellant specifically indicated that the issue 
of an increased evaluation for shell fragment wound scars of 
the forehead and right arm with retained metallic fragments 
currently rated as 10 percent disabling, was not intended by 
him to be part of the appeal.  The Board is mindful of a 
mandate for responsibly addressing the issues as they have 
been raised and appropriately pursued by the appellant, and 
considers this to be ample fulfillment of the requirements 
for withdrawal of that issue.

There remain no allegations of errors of fact or law for 
appellate consideration as to that issue.  Thus, the Board 
does not have jurisdiction to review it, and it must 
therefore be dismissed, without prejudice. 38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for an increased evaluation for shell fragment 
wound scars of the forehead and right arm with retained 
metallic fragments, currently rated as 10 percent disabling, 
is dismissed.


REMAND

With regard to issue #2, the appellant has clarified on 
several occasions, in writing, that this is the only issue he 
wishes to be addressed the current appeal.  The Court has 
held that, when a notice of disagreement has been filed, the 
RO must issue an SOC.  Manlicon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995) (noting that the filing of a notice of 
disagreement initiates the appeal process and requires VA to 
issue a statement of the case).  However, the Board believes 
that it is implicit in the holding of Manlicon, as well as 
the provisions of 38 C.F.R. § 20.200, that there be a 
remaining case or controversy over which the Board has 
jurisdiction.  In this regard, the Board has jurisdiction 
over appeals of questions of law and fact that involve 
entitlement to VA benefits, as well as to resolve questions 
of its own jurisdiction.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 
19.4, 20.101.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant should be provided with 
the notice required under 38 U.S.C.A. § 
5103, 38 C.F.R. § 3.159, and decisions by 
the United States Court of Appeals for 
Veterans Claims (Court) (including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)) as to the CUE claim.

2.  The RO should develop the appellant's 
claim relating to issue #2 and should then 
issue an appropriate Statement of the Case 
on that issue.  The appellant should be 
notified that if he wants to appeal, he 
has to submit a substantive appeal within 
60 days of the SOC.  If, and only if, the 
appellant completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issue should that claim be 
returned to the Board.

The purposes of this remand are to ensure 
notice is complete, and to assist the 
appellant with the development of his 
claim.  The appellant has the right to 
submit additional evidence and argument on 
the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the 
appellant until further notice.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


